 
Exhibit 10.1
 
[dst-logo.jpg]
 
DST Systems, Inc.
333 West 11th Street
Kansas City, MO  64105
816.435.1000
www. dstsystems.com
 

 
 
September 12, 2012
 
Thomas A. McDonnell
Chief Executive Officer
DST Systems, Inc.


Dear Mr. McDonnell:
 
This retirement agreement (the “Retirement Agreement”) is entered into by and
between you and DST Systems, Inc. (the “Company”), and confirms the agreement
that has been reached with you in connection with your retirement. In
consideration of the promises and the mutual covenants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1.           Transition.
 
(a)         Upon execution of this Agreement, you agree to retire as Chief
Executive Officer of the Company, effective as of September 13, 2012 (the
“Transition Date”), at which time your service as an executive officer of the
Company shall cease.  Following the Transition Date and through December 31,
2012 (the “Retirement Date”), you shall continue to be employed and serve as the
Non-Executive Chairman of the Company, and in such capacity your services to the
Company shall be limited to a special advisory role, as more fully described in
Section 1(b).  Your retirement as the Non-Executive Chairman and your separation
from service with the Company shall be effective upon the Retirement Date.  It
is acknowledged and agreed that you shall resign, and by executing this
Retirement Agreement you shall be deemed to have resigned, as of the Transition
Date, as a board member and officer of and from service in any capacity with
each “DST Entity” or “DST Plan” (each as defined in Section 1(e)); provided,
however, that through the Retirement Date you shall continue to be employed and
to serve as the Non-Executive Chairman of the Company as provided herein and,
subject to the
 
 
 

--------------------------------------------------------------------------------

 

Company’s Corporate Governance Guidelines, you shall continue through the
Retirement Date to serve as a member of the Company’s Board of
Directors.  Effective as of the Retirement Date, you shall retire from service
on the Company’s Board of Directors, at which time your service as a Director of
the Company shall cease.  You hereby agree to execute any other documents and
take all other actions necessary to fully effectuate the provisions of this
Section 1(a).
 
(b)         From the Transition Date through the Retirement Date, you shall
serve solely as the Company’s Non-Executive Chairman.  In such capacity, you
shall provide transition services to the Company at the request of the Chief
Executive Officer consistent with your position as Non-Executive Chairman and
consisting primarily of assistance in the transition of duties to him and advice
as to matters relating to DST Entities and DST Plans of which you have special
knowledge arising from your prior duties as the Company’s Chief Executive
Officer or from your services for or positions with DST Entities and DST Plans
(the “Services”).  You will perform all Services with a level of skill and care
generally exercised by others performing the same or similar services.  In
performing the Services, you will make no commitments on behalf of any DST
Entity or DST Plan unless approved in advance by the Company’s Board of
Directors and comply fully with all applicable laws, and all applicable policies
of the Company including without limitation the Company’s Business Ethics and
Legal Compliance Policy, Communications and Acceptable Use Policy,
Anti-Corruption Policy, and Insider Trading Prevention Policy (collectively, the
“Ethics and HR Policies”). Notwithstanding anything to the contrary set forth
above, the Retirement Date shall be accelerated to the date of written notice to
you in the event that the Company terminates your employment “for cause” (as
defined in Section 4(c) of your employment agreement entered into on December
31, 2008 (the “Employment Agreement”)) or by reason of your breach of this
Retirement Agreement.
 
(c)         From the Transition Date through the Retirement Date, the Company
will provide you with all compensation, benefits, perquisites and reimbursements
provided to you immediately before your execution of the Retirement Agreement,
including, without limitation, the following items and the items listed in
Section 1(d): (i) your current office space (with a computer, messaging-equipped
telephone, Bloomberg Anywhere access, and access to other standard office
accoutrements) in the Company’s offices at 333 West 11th Street in Kansas City
(such location subject to the discretion of the Chief Executive Officer of the
Company); (ii) access to Company staff for purposes of benefits-related planning
assistance; (iii) continued use of your Company cell phone (and the Company will
transfer the cell phone number to you as of the Retirement Date); and (iv)
continued business expense reimbursement.
 

 
2

--------------------------------------------------------------------------------

 

(d)         From the Transition Date through the Retirement Date, the Company
will provide you with (i) continued use of your Company car, subject to standard
Company policy; (ii) continued personal use of the Company airplane for you and
your family on the same basis as the Company provided immediately before the
execution of the Retirement Agreement; (iii) continued matching charitable
contribution rights on the same basis as the Company provided immediately before
the execution of the Retirement Agreement; (iv) continued reimbursement for
professional services incurred by you in connection with income tax planning and
income tax return preparation for taxable years ending December 31, 2011; and
(v) reimbursement of legal fees incurred by you in connection with the
Retirement Agreement in an amount not to exceed $25,000.
 
(e)         “DST Entity” shall mean the Company, its parents and their
subsidiaries, joint ventures and affiliated entities and each of their
predecessors, successors and assigns.  “DST Plan” shall mean each of the DST
Entities’ benefit plans, awards, trusts and funds, each of the administrators,
trustees, fiduciaries and committees of and any person associated with any of
the foregoing, and each of their predecessors, successors and assigns.
 
2.        Payments and Benefits.  In consideration of your execution of this
Retirement Agreement and your compliance with its terms and conditions, the
Company agrees to pay or provide to you, subject to the terms and conditions set
forth in this Retirement Agreement, with the benefits described in this Section
2.  You acknowledge and agree that the benefits below shall be in full
satisfaction of the Company’s obligations under the terms of the Employment
Agreement and all applicable cash or equity incentive compensation plans and
agreements. You acknowledge that payments and benefits under this Retirement
Agreement exceed payments and benefits to which you are otherwise entitled.
 
(a)         Provided that you execute this Retirement Agreement and comply at
all times with its terms and conditions, the Company shall continue to pay you
at your current rate of base salary and benefits through the Retirement Date, in
accordance with the Company’s payroll practices. Effective as of the Retirement
Date, you will be eligible for health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.  You may
arrange for the portability of your life insurance provided through the
Company’s officer life benefit.
 
(b)         To the extent the applicable performance goals are achieved pursuant
to the terms of the DST Annual Incentive Program, the Company shall pay you
incentive compensation in respect of 2012, at the time bonuses for such year are
paid to other executives of the Company, except as specified below.  For the
avoidance of doubt, any 2012 incentive compensation that is earned shall be paid
in
 
 
3

--------------------------------------------------------------------------------

 

currently payable cash, and no part of such 2012 incentive compensation shall be
paid as deferred cash.  Any portion of the incentive compensation in respect of
2012 that would normally have been payable as deferred cash pursuant to the
terms of the DST Annual Incentive Program shall be paid within sixty days of the
date that is six months following the Retirement Date.
 
(c)         Provided that you execute this Retirement Agreement and comply at
all times with its terms and conditions, the Company shall pay to you a special
retirement payment equal to $1,150,000, which shall be paid to you on December
14, 2012, and which shall not be treated as covered compensation under any
Company employee benefit plans.
 
(d)         The parties acknowledge and agree that you are party to award
agreements (the “Award Agreements”) pursuant to the terms of the DST Systems,
Inc. 2005 Equity Incentive Plan (the “Plan”) under which you have been granted
(i) stock options to purchase shares of common stock of the Company (the
“Options”), (ii) time vesting restricted stock units (the “Time RSUs”), (iii)
performance vesting restricted stock units (the “Performance RSUs”), and (iv)
deferred cash (“Deferred Cash”).
 
(1)          The Company agrees that, in accordance with, and subject to, the
terms and conditions of the Option Award Agreements and the Plan, you shall be
entitled to exercise all vested Options held by you as of the Retirement Date
until the expiration date of the Options as set forth in the Option Award
Agreements.  As of December 31, 2012, and assuming you do not exercise any stock
options between the date of this letter and that date, you will have: (i) 69,134
vested options with a strike price at $44.45 and an expiration date of 1/4/20
and (ii) 19,035 vested options with a strike price of $47.51 and an expiration
date of 12/1/21.  All unvested Options will terminate on the Retirement Date and
the Company will have no further obligation or responsibility with respect
thereto.
 
(2)          The Company agrees that, in accordance with, and subject to, the
terms and conditions of the Performance RSU Award Agreements and the Plan, you
shall vest in the Performance RSUs based on the level of achievement for 2012
and prior years of goals set forth in the respective Award Agreements.  The
original grant amounts were: (i) February 2010 Performance RSUs – 31,541, (ii)
February 2011 Performance RSUs – 22,400, and (iii) December 2011 Performance
RSUs – 13,630.  You have also received 1,258 dividend Performance RSUs credited
in respect of the Performance RSUs.  To the extent the applicable performance
goals are achieved, the Performance RSUs will vest on March 8, 2013 and shall be
settled in shares of common stock of the Company as soon as practicable
thereafter.  In the event that the Company declares dividend equivalents during
the period from the Transition Date to the Retirement Date, you shall vest in
additional Performance
 
 
4

--------------------------------------------------------------------------------

 

Units determined in accordance with the Performance RSU Award Agreements, and
those vested Performance RSUs shall be settled in accordance with this Section
2(d)(2).  Any Performance RSUs that do not vest on or before March 8, 2013 will
terminate and the Company will have no further obligation or responsibility with
respect thereto.
 
(3)          The Company agrees that, in accordance with, and subject to, the
terms and conditions of the Time RSU Award Agreements and the Plan, upon the
Retirement Date, you shall vest in 1,434 Time RSUs (which represent a portion of
Time RSUs that are scheduled to vest on March 8, 2013 as well as the dividend
Time RSUs credited in respect of the Time RSUs (1,721 Time RSUs), pro-rated by
multiplying such tranche of Time RSUs by 10/12), and those vested Time RSUs
shall be settled on the first day following expiration of the six-month period
following the Retirement Date in accordance with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and applicable treasury
regulations thereunder (“Code Section 409A”).  In the event that the Company
declares dividend equivalents during the period from the Transition Date to the
Retirement Date, you shall vest pro rata in additional Time RSUs determined in
accordance with the Time RSU Award Agreements, and those vested Time RSUs shall
be settled in accordance with this Section 2(d)(3).  All unvested Time RSUs will
terminate on the Retirement Date and the Company will have no further obligation
or responsibility with respect thereto.
 
(4)          The Company agrees that, in accordance with, and subject to, the
terms and conditions of the Deferred Cash Award Agreements and the Plan, you
shall be paid the full amount of your Deferred Cash award balances, adjusted as
provided in the Award Agreements and Plan procedures for gains and losses
pursuant to your hypothetical investment choices, with payment to be made (or,
if subject to installment elections, shall commence) within sixty days of the
date that is six months following the Retirement Date.
 
(5)          Notwithstanding anything in this Section 2(d) to the contrary, in
the event that the Company terminates your employment “for cause” (as defined in
Section 4(c) of your Employment Agreement) or by reason of your breach of this
Retirement Agreement prior to the Retirement Date, then there shall be no
additional vesting of your Options, Time RSUs, Performance RSUs or Deferred Cash
and the awards will be governed by the provisions contained in your Award
Agreements or the Plan relating to termination for cause.
 
(e)         The parties acknowledge and agree that you will be paid for any
unreimbursed business expenses (in accordance with usual Company policies and
practices, and in no event later than the calendar year following the year in
which the expenses are incurred), to the extent not theretofore paid.  In
addition,
 
 
5

--------------------------------------------------------------------------------

 

following the Retirement Date, you will receive any vested amounts payable to
you under all of your accounts in the Company’s 401(k) Profit Sharing Plan, the
Employee Stock Ownership Plan, the Supplemental Executive Retirement Plan, the
Executive Plan, and the terminated Directors’ Deferred Fee Plan in each case in
accordance with the terms of such plans and applicable law.  Except as
specifically set forth herein, your participation in all Company plans shall
remain subject to the terms and conditions of such plans as in effect from time
to time and you agree that such terms and conditions are binding on you and the
Company.
 
(f)         You will receive a payment under our vacation policy for amounts
accrued through December 31, 2012 in an amount equal to $1,180,000, which will
be paid to you on December 14, 2012, and which shall not be treated as covered
compensation under any Company employee benefit plans.
 
(g)         The Company will make a contribution to the Greater Kansas City
Community Foundation of $1,000,000 in the Company’s name and in your honor on or
before December 31, 2012, to be donated by the Greater Kansas City Community
Foundation over the period set forth on the schedule that you provide to Randy
Young on or before the date hereof (the “Schedule”) and in such amounts as you
direct to all or any combination of the charitable organizations listed on the
Schedule. You will not be responsible for paying a fee for the ability to direct
this donation.
 
3.           Consideration; Effective Date
 
(a)         You acknowledge that you have consulted with an attorney prior to
executing this Retirement Agreement.  You have carefully read and fully
understand all of the provisions of this Retirement Agreement.  You are entering
into this Retirement Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration to which you would otherwise not be entitled.
 
(b)         This Retirement Agreement shall become effective on the day upon
which you sign it.
 
4.           Continuing Obligations and Duties Upon Retirement.
 
(a)         You shall comply at all times with any confidentiality, intellectual
property, noncompetition, nonsolicitation and any other employment and
post-employment obligations to any of the DST Entities, including, but not
limited to, (i) Section 5 (Non-Disclosure) and Section 8 (Non-Solicitation and
Non-Competition) of the Employment Agreement; (ii) Section 5 (Violation of
Non-compete, Nonuse and Nondisclosure Provisions) of the Restricted Stock Unit
Agreement of the DST Systems, Inc. 2005 Equity Incentive Plan; (iii) Section 8
 
 
6

--------------------------------------------------------------------------------

 

(Violation of Non-compete, Nonuse and Nondisclosure Provisions) of the Stock
Option Award Agreement of the DST Systems, Inc. 2005 Equity Incentive Plan; and
(iv) Section 5 (Violation of Non-compete, Nonuse and Nondisclosure Provisions)
of the Deferred Cash Award Agreement of DST Systems Inc. 2005 Equity Incentive
Plan, all of which are expressly incorporated by reference as if fully set forth
in this Section 4.  The Company acknowledges and agrees that, for all purposes
of the foregoing Agreements and Plans, the ownership interest that you hold in
Mac-Per-Wolf Company and its subsidiaries, and any services that you may perform
for Mac-Per-Wolf Company and its subsidiaries in their current lines of
business, are not competitive with the Company or any of its subsidiaries or
affiliates. The Company acknowledges and agrees that, for all purposes of the
foregoing Agreements and Plans, action taken by Mac-Per-Wolf Company as a
financial advisor or financial subadvisor, in each case solely for the purpose
of rendering investment advice to mutual funds or managed investment structures,
is not competitive with the Company or any of its subsidiaries or
affiliates.  The Company acknowledges and agrees that, for all purposes of the
foregoing Agreements and Plans, any services that you may perform for a section
501(c)(3) organization are not competitive with the Company or any of its
subsidiaries or affiliates.
 
(b)         From the date upon which you execute this Agreement, through the
three-year anniversary of the Retirement Date, you agree not to take any action
to adversely and materially affect or negatively and materially influence the
relationship of any DST Entity with any of its past, current or prospective
clients, vendors or employees.  You further agree not to make any oral or
written statements or engage in conduct of any kind that either directly or
indirectly disparages, criticizes, defames, or otherwise casts a negative
characterization upon any DST Entity or any employee thereof, any board of
directors of any DST Entity or any member thereof, or any DST Plan, in each case
whether the entity or person is currently or formerly affiliated with the
Company, and you agree not to direct, encourage, or assist anyone else to do so.
This prohibition includes, without limitation, making negative comments through
emails, on the Internet, through social networking media, or in any other public
or semi-public forum.  You agree to hold in confidence all circumstances,
conversations, negotiations or events related in any way to your transition and
retirement or to this Retirement Agreement; provided, however, that you may make
comments that confirm the information contained in the Company’s public written
announcement(s) of your transition and retirement.  The obligations set forth in
Section 4(a) and this Section 4(b) shall be the “Restrictive Covenants.”
 
(c)         On the Retirement Date or at such earlier time as requested by the
Company, (i) you shall fully comply with Section 6 (Duties Upon Termination) of
the Employment Agreement, (ii) you shall return to the Company all business
equipment provided to you by the Company and the originals and copies of
business
 
 
7

--------------------------------------------------------------------------------

 

related files, documents, information and materials, and (iii) you shall return
to the Company all Company-supplied credit cards, identification cards and
equipment.
 
(d)         Until the Retirement Date, you agree to continue to abide by and
conform to the terms and conditions of the Ethics and HR Policies and to comply
with your duty of loyalty and other legal obligations.  Until the Retirement
Date, you agree that you will continue to act in the best interests of DST
Entities and DST Plans to the exclusion of your personal advantage, and will
avoid and not engage in situations that involve a conflict between your personal
interests and the interests of DST Entities and DST Plans.  You agree that you
are solely responsible for compliance with federal and state securities,
antitrust and other laws regarding your ownership of and transactions in the
Company’s stock, including without limitation your  disgorgement of any
short-swing profits, the continued reporting on Forms 4 and 5 for the required
time of your stock ownership, your compliance with Rule 144, and, if and as it
becomes applicable, the reporting of your stock ownership on Schedule 13 and
compliance with Hart-Scott-Rodino procedures for planned transactions in the
stock.
 
(e)         You acknowledge that: (i) the period of the Restrictive Covenants,
for those that are restricted in time and to the extent permitted by applicable
law, shall be tolled during any period of time during which you are not in
compliance with such provisions, such that the aggregate duration of the
restricted period shall be extended for a period of time equal to the aggregate
period of time of any such non-compliance; and (ii) the Company may do all
necessary things, and take all necessary action, in Company’s discretion, to
protect its rights under this Retirement Agreement, including without limitation
notifying any of your subsequent employers, partners or business associates and
any boards of directors on which you serve of the existence of (and furnishing
to any such entity or person) the provisions of this Section 4.
 
(f)         You acknowledge and agree that the Restrictive Covenants are fair
and reasonable in view of the extent of your important client and vendor
contacts, and the extent of your knowledge of trade secrets and other
confidential information.
 
(g)         If the final judgment of a court or arbitrator with competent
jurisdiction declares that any term or provision of this Section 4 is invalid or
unenforceable, you agree that the court or arbitrator making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration, or geographic area of the applicable term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and that the terms and
 
 
8

--------------------------------------------------------------------------------

 

provisions of this Section 4 will be enforceable as so modified.  You further
agree that if any part of this Section 4 is held by a court or arbitrator with
competent jurisdiction to be invalid, illegal or incapable of being enforced in
whole or in part by reason of any rule of law or public policy, and cannot be
modified in accordance with this Section, such part shall be deemed to be
severed from the remainder of this Section 4 for the purpose only of the
particular legal proceedings in question, and all other covenants and provisions
of this Retirement Agreement shall in every other respect continue in full force
and effect, and no covenant or provision shall be deemed dependent upon any
other covenant or provision.
 
5.           Cooperation.  You agree that you will cooperate to the fullest
extent possible with all DST Entities regarding any pending or future
litigation, claim, proceeding or other disputed issue involving any DST Entity,
the board of any DST Entity (each, a “DST-Related Board”), or any DST Plan that
relates to matters within your knowledge or relates to your responsibilities
while employed (“DST Service Matters”).  Cooperation, as used herein, means you
shall: (a) meet with DST Entity, DST-Related Board or DST Plan representatives
and attorneys at reasonable times and places to answer questions regarding facts
and other related issues (this includes travel to such locations as requested by
such representatives and attorneys); (b) appear and provide testimony if
requested by a DST Entity, DST-Related Board or DST Plan (this includes travel
to such locations as requested); (c) provide full, complete and truthful
testimony if you ever testify in deposition, trial or any other proceeding
involving any DST Entity, DST-Related Board or DST Plan; (d) notify the General
Counsel within three (3) business days if you are served with a subpoena
relating to any litigation, claim or proceeding involving a DST Entity,
DST-Related Board or DST Plan, or if you are contacted by any party adverse to a
DST Entity, DST-Related Board or DST Plan or by any representative of such an
adverse party; and (e) not engage in any discussions with or otherwise assist
any adverse party or any adverse party’s representatives related to any claim
against any DST Entity, DST-Related Board or any member thereof, or DST Plan,
except as may be required by law.  Following the Retirement Date, the Company
agrees to reimburse you, as allowed by applicable law, for reasonable expenses
incurred with respect to your compliance with your obligations under this
Section 5, and to compensate you at the rate of $2,500 for each day or part of a
day for which your services are required.
 
6.           Injunctive Relief; Clawback.  You and the Company agree that upon a
final determination by a court of competent jurisdiction of a material violation
of your obligations in Sections 4 and 5 of this Retirement Agreement, such
violation may cause irreparable injury to the relevant DST Entity or DST Plan
that is not adequately remediable in damages and may entitle the DST Entity or
DST Plan to temporary, preliminary and final injunctive relief against further
breach of such obligations.  You acknowledge and agree that your compensation
from the Company, including without limitation any payments or awards pursuant
to the DST Annual Incentive Program and
 
 
9

--------------------------------------------------------------------------------

 

to the Plan and this Retirement Agreement, remain subject to any clawback policy
in effect as of the date hereof or as may be required by law, including but not
limited to the DST Systems, Inc. Compensation Recoupment Policy in effect as of
the date hereof (the “Recoupment Policy”).
 
7.           Section 409A.  The intent of the parties is that payments and
benefits under this Retirement Agreement (and all other Company plans and
agreements) comply with Code Section 409A and, accordingly, to the maximum
extent permitted, this Retirement Agreement shall be interpreted to be in
compliance therewith.  Notwithstanding anything contained herein to the
contrary, you shall not be considered to have terminated employment with the
Company for purposes of any payments under this Retirement Agreement which are
subject to Code Section 409A until you have incurred a “separation from service”
from the Company within the meaning of Code Section 409A.  Each amount to be
paid or benefit to be provided under this Retirement Agreement shall be
construed as a separate identified payment for purposes of Code Section
409A.  Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Code Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this
Retirement Agreement (or any plans or agreements referenced herein) during the
six-month period immediately following your separation from service shall
instead be paid as soon as administratively practical after the date that is six
months following your separation from service (or, if earlier, your date of
death).  To the extent required to avoid an accelerated or additional tax under
Code Section 409A, amounts reimbursable to you shall be paid to you on or before
the last day of the year following the year in which the expense was incurred
and the amount of expenses eligible for reimbursement (and in kind benefits
provided to you) during one year may not affect amounts reimbursable or provided
in any subsequent year. In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages for failing to comply with Code Section 409A.
 
8.           Press Release. Within four (4) business days following the date
that you execute this Retirement Agreement, the Company will issue a press
release substantially in the form attached hereto as Addendum A.
 
9.           Captions and Section Headings.  Captions and section headings used
here are for convenience and are not a part of this Agreement and will not be
used in its interpretation.
 
10.         Response to Subpoena, Court Order or Similar Legal Process.  Nothing
in this Retirement Agreement shall prohibit any DST Entity, DST Plan, or any of
the DST Entities’ or DST Plans’ shareholders, directors, officers, managers,
 
 
10

--------------------------------------------------------------------------------

 

partners, employees, attorneys, advisors and agents (each, a “DST Person”) or
you from responding to a subpoena, court order or similar legal process or from
cooperating, as required by law, with any governmental investigation; provided,
however, that prior to making any disclosures required by a subpoena or other
court order, the Company or you shall provide the other party with written
notice of the subpoena, court order or similar legal process sufficiently in
advance of such disclosure to afford the other party a reasonable opportunity to
challenge the subpoena, court order or similar legal process.
 
11.         Successors and Assigns.  This Retirement Agreement shall inure to
the benefit of and be binding upon each of the DST Entities and DST Plans and
any successor organization which shall succeed to any of the DST Entities or DST
Plans by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of any of the DST Entities or DST Plans and any
assigns.  You may not assign any of your obligations under this Retirement
Agreement.
 
12.         Waiver.  The failure of the Company or you to enforce any provision
of this Retirement Agreement will not waive, in any way, that or any other
provision of this Retirement Agreement in connection with any future violation,
or prevent that party or any other party from thereafter enforcing every term of
this Retirement Agreement.
 
13.         Withholding; Authorized Deductions.  The Company shall be entitled
to withhold from amounts to be paid to you hereunder any federal, state or local
withholding or other taxes which it is from time to time required by law to
withhold and any deductions authorized by you.
 
14.         Each Party the Drafter.  This Retirement Agreement, and the
provisions contained in it, shall not be construed or interpreted for, or
against, any party to this Retirement Agreement because that party drafted or
caused that party’s legal representatives to draft any of its provisions.
 
15.         Counterparts.  This Retirement Agreement may be executed
simultaneously in counterparts, each of which shall be an original, but all of
which shall constitute but one and the same agreement.  A faxed or PDF signature
shall operate the same as an original signature.
 
 
11

--------------------------------------------------------------------------------

 

16.         Governing Law. This Retirement Agreement will be governed by and
construed according to the laws of the State of Missouri without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws.
 
17.         Entire Agreement; No Admission of Wrongdoing.  This Retirement
Agreement sets forth the entire agreement between you and the Company and any
DST Entity or DST Plan and replaces or supersedes any other oral or written
agreement, proposals, negotiations or understandings between you and the Company
and any DST Entity or DST Plan, except as otherwise provided in the Retirement
Agreement with respect to continuing obligations under any existing noncompete,
nonsolicitation, nondisclosure and intellectual property protection obligations
under the Employment Agreement and the Award Agreements, the Recoupment Policy,
obligations under the Ethics and HR Policies, and obligations under the
Arbitration Policy set forth on Addendum B hereto.  The Company has made no
representations, agreements or promises other than the representations,
agreements and promises specifically stated in this Retirement Agreement.  Any
disputes between you and any DST Entity or DST Plan shall be resolved in
accordance with the Arbitration policy set forth on Addendum B thereto, subject
to the right of either party to seek injunctions in aid of arbitration.  This
Retirement Agreement cannot be changed except by a written agreement signed by
you and a duly authorized representative of the Company.  This Retirement
Agreement and the consideration provided by the Company are not, and shall not
be construed as, an admission of any liability whatsoever by any DST Entity, DST
Plan or DST Person.
 
 
12

--------------------------------------------------------------------------------

 

If you voluntarily agree to the terms of this Retirement Agreement, please sign
in the space provided below.
 


 

 
/s/ Randall D. Young
 
Randall D. Young
 
Vice President, General Counsel & Secretary
     
On Behalf of DST Systems, Inc.



 
 
KNOWING AND VOLUNTARY AGREEMENT
 
I have read and fully understand the terms of this Retirement Agreement (which
includes 20 pages including this signature page and the Addendums).  I knowingly
and voluntarily agree to the terms set forth in this Retirement Agreement.
 
Signature:   
/s/ Thomas A. McDonnell    
 
Date: 
September 12  
, 2012
 
Thomas A. McDonnell
       




 
13

--------------------------------------------------------------------------------

 


ADDENDUM A


DST SYSTEMS CHIEF EXECUTIVE OFFICER THOMAS MCDONNELL TO RETIRE;
BOARD OF DIRECTORS APPOINTS STEPHEN HOOLEY CHIEF EXECUTIVE OFFICER


Kansas City, Mo., September 12, 2012 – DST Systems, Inc. (NYSE: DST) today
announced that Thomas A. McDonnell is retiring from the company on December 31,
2012.  The DST Board of Directors has unanimously appointed Stephen C. Hooley,
currently President, Chief Operating Officer and a director of DST, to succeed
Mr. McDonnell as Chief Executive Officer and President, effective
immediately.  Mr. McDonnell will serve as non-executive Chairman through his
planned retirement.


Mr. McDonnell said, “For more than 40 years, I have had the privilege of serving
and leading DST.   Today DST is a leading global provider of information
processing and software services and products with 13,000 employees around the
world.  I am extremely proud of everything we have accomplished, including the
company’s significant growth and leadership in innovation.”


Robert Jackson, Lead Independent Director of the DST Board of Directors, said,
“On behalf of the Board of Directors and the entire DST organization, I want to
thank Tom for his countless contributions to the company and the Kansas City
community over the past 40 plus years. Tom has been instrumental to the success
of DST and in all facets of our business.  His decision to retire was made with
much thought and consideration, and we appreciate and respect his decision.  We
thank Tom for his innumerable contributions to DST, and wish him all the best in
retirement.  We appreciate that Tom will remain with DST through the end of the
year, and look forward to continuing to benefit from his wisdom and energy.” 


Mr. McDonnell continued, “I have worked closely with the Board to plan for the
right management succession at DST, and I am confident that Steve Hooley is the
best person to lead DST through its next phase of growth and development.  Steve
has the experience, talent and energy to drive DST to new successes, and I look
forward to continuing to work closely with him at the Board level to ensure a
smooth transition.”


Mr. Jackson added, “Steve has served with distinction in all his roles since
joining DST in 2009.  Steve has deep industry experience, extensive knowledge of
each of DST’s businesses, and well-established relationships with our customers,
employees and partners.  The DST Board unanimously believes he is the right
person to succeed Tom as CEO and we look forward to working closely with Steve
in his new role.”


Mr. Hooley stated, “I am honored to have been chosen to succeed Tom as CEO and
lead DST at this time of great opportunity.  I am excited to continue working
closely with DST’s dedicated employees and valued customers around the globe to
build upon our past successes in order to create new opportunities.    DST is a
unique company with significant prospects for growth, and together with the
Board and management team, I am confident we will achieve our objectives.”



A-1
 
 

--------------------------------------------------------------------------------

 


About Stephen C. Hooley
Mr. Hooley has served as DST’s President and Chief Operating Officer since 2009,
responsible for overseeing Shareowner Accounting and Retirement Solutions,
Automated Work Distributor products, DST Brokerage Solutions, DST Insurance
Solutions, information systems, product sales and marketing, data centers and
human resources. From 2004 through mid-2009, he served as President and Chief
Executive Officer of Boston Financial Data Services, DST’s 50/50 joint venture
with State Street Corporation.  Mr. Hooley is currently a member of the Board
and a non-executive officer of Boston Financial.  Since May 2007, he has served
as Chief Executive Officer of International Financial Data Services Limited
Partnership, another 50/50 joint venture with State Street.  Mr. Hooley also
serves in other roles in joint ventures between DST and State Street.  Mr.
Hooley was appointed to the DST Board in August 2012.


About DST Systems, Inc.
DST Systems, Inc. provides sophisticated information processing solutions and
services to support the global asset management, insurance, retirement,
brokerage, and healthcare industries. In addition to technology products and
services, DST also provides integrated print and electronic statement and
billing solutions through DST Output. DST's world-class data centers provide
technology infrastructure support for financial services and healthcare
companies around the globe. Headquartered in Kansas City, MO., DST is a publicly
traded company on the New York Stock Exchange.


******
The information and comments in this press release may include forward-looking
statements respecting DST and its businesses. Such information and comments are
based on DST’s views as of today, and actual actions or results could differ.
There could be a number of factors, risks, uncertainties or contingencies that
could affect future  actions or results, including but not limited to those set
forth in DST’s periodic reports (Forms 10-K or 10-Q) filed  from time to time
with the Securities and Exchange Commission. All such factors should be
considered in evaluating any forward-looking statements. The Company undertakes
no obligation to update any forward-looking statements in this press release to
reflect future events. Brand, service or product names or marks in this press
release are trademarks or service marks, registered or otherwise, of DST
Systems, Inc., DST subsidiaries or affiliates, or third parties.


Contacts


DST:
Kenneth V. Hager, Vice President and Chief Financial Officer
(816) 435-8603


Media:
Matthew Sherman / Nicholas Lamplough
Joele Frank, Wilkinson Brimmer Katcher
(212) 355-4449


Investors:
Art Crozier / Jennifer Shotwell / Larry Miller
Innisfree M&A Incorporated
(212) 750-5833

A-2
 
 

--------------------------------------------------------------------------------

 


ADDENDUM B


Arbitration Policy
 
For employment-related legal disputes not resolved through our Open Door Policy
or Equal Employment Opportunity (EEO) Policy, the Company has implemented the
following Arbitration Policy. We believe the Arbitration Policy provides a fair,
efficient, private, and accessible process to resolve employment disputes
relating to legal rights. If any employee, former employee, or applicant (all
referred to herein as “Associate”) is not satisfied with the result of a
complaint under the Open Door Policy and/or the Equal Employment Opportunity
Policy, or if an Associate for any reason fails to pursue a complaint under
those policies, any claim by the Associate related to legally-protected rights
shall be subject to independent and neutral arbitration under the terms of this
Arbitration Policy, unless the Associate has properly opted out of the policy by
the deadline explained on page 5. This Policy also applies to claims by the
Company against an Associate.
 
How Does the Arbitration Process Work?
 
The process will be administered by the American Arbitration Association (AAA)
and conducted under AAA’s National Rules for the Resolution of Employment
Related Legal Claims existing at the time proceedings are initiated, except as
modified by this policy. The rules and information about AAA may be found at
www.adr.org. AAA is a not-for-profit public service organization. Over 4,000,000
workers are covered by various types of plans administered by the AAA.
 
The Company will pay the Arbitrator fees and the costs charged by AAA, except
that the Associate must pay an initial $125.00 fee to AAA if the Associate
initiates a claim. (If an Associate is indigent, he/she may file the claim
without a fee, pending a decision by the Arbitrator on a request for fee waiver
based on the law and applicable AAA Rules.)
 
The Arbitrator shall be an independent, neutral, and licensed attorney selected
from a list of all attorney members of the AAA Regional Employment Dispute
Resolution Roster or any successor comparable AAA Roster who are: (1) former
federal court judges and magistrates or former state court judges in appellate
courts or trial courts of general jurisdiction; or (2) lawyers who have
practiced law and/or served as Arbitrators in the field of employment law for at
least 15 years and are rated “AV” by Martindale-Hubbell. The AV rating is for
lawyers considered to have reached the height of professional excellence and
recognized for the highest levels of skill and integrity. If the AAA Regional
Roster for any reason does not provide the names of at least three Arbitrators
who meet the qualifications of this policy, then additional qualified
Arbitrators shall be added to the list from the AAA Regional Roster for the
region that is closest geographically to the Associate’s place of employment or
prospective employment.
 
The Company first and then the Associate shall in turn alternately strike one
name from the list until there is only one name remaining, who shall be the
Arbitrator. On the fourth business day after the day on which the striking is
completed, the Company and the Associate shall jointly inform AAA of the
Arbitrator selection; however, prior to the fourth
 
B-1
 
 

--------------------------------------------------------------------------------

 

day and based on review of the importance and complexity of the case and/or the
experience of the Arbitrator, either the Company or the Associate unilaterally
may expand the number of Arbitrators from one to three by sending written notice
to the other party. If either party elects to expand to three the number of
Arbitrators, the additional two Arbitrators shall be the last two Arbitrators
who were previously struck by the parties from the list of Arbitrators. The
party electing to add two Arbitrators to the case shall be solely responsible
for all fees and expenses of the two additional Arbitrators. In a case with
three Arbitrators, the decision of the three Arbitrators must be unanimous. If
only two of the three Arbitrators agree on a decision, they shall issue a
written advisory decision which, if accepted in writing by both parties within
ten calendar days, shall become a final and binding decision. If there is no
unanimous decision or an advisory decision accepted in writing by both the
Company and the Associate, the case shall be heard again before a new Arbitrator
or Arbitrators under the terms of this policy except that if either the
Associate or the Company elects to use three Arbitrators at the second hearing,
two Arbitrators shall have the authority to issue a decision. In any case, the
Associate and the Company also may agree on a mutually acceptable Arbitrator,
and bypass the AAA arbitration selection and administration process.
 
The Arbitrator shall have the exclusive authority to resolve all disputes
relating to the facts or the law, including the authority to grant summary
disposition of claims and the authority to grant all relief that a court of
competent jurisdiction could grant based on the claims asserted. The Arbitrator
shall decide the case in the same manner as a federal district court judge
hearing the case without a jury and shall apply the federal rules of evidence.
The Arbitrator shall issue a signed written decision stating the findings of all
material facts and conclusions of law that provide the basis for the decision.
The Federal Arbitration Act governs the enforcement of this Arbitration Policy
and proceedings under the policy, other than as modified by this policy. If the
Arbitration Policy is found not enforceable under the Federal Arbitration Act,
applicable state law shall apply. Other than as provided in this policy, the
substantive law applied to claims shall be the state or federal substantive law
that would be applied by a federal district court judge sitting at the place of
the Associate’s employment or prospective employment.
 
The arbitration hearing shall be held in the community of the Associate’s
principal place of employment or prospective employment, unless another location
is agreed to by the parties. Prior to the hearing, the parties shall be entitled
to reasonable discovery as determined by the Arbitrator consistent with the
objective of fairness, speed and economy, including at a minimum two
depositions, ten interrogatories and ten document requests by each party.
Associates at their expense may be represented by an attorney. The following
persons may be present at the hearing: the Arbitrator and any recorder of the
hearing; the Associate and his/her spouse, attorneys, experts, and witnesses;
and the Company’s attorneys, management, human resource personnel, experts, and
witnesses. No one else may be present without good cause determined by the
Arbitrator. The parties shall provide lists of the names and addresses of
witnesses and copies of exhibits to each other at least 30 days prior to the
hearing and may supplement this information up to 20 days prior to the hearing.
The Arbitrator may resolve all discovery disputes, issue protective orders, and
issue subpoenas pursuant to the law. Any party may arrange for a qualified court
reporter to make a stenographic record of the hearing. The parties shall be
entitled to file post-hearing briefs
 
B-2
 
 

--------------------------------------------------------------------------------

 

and proposed findings of fact and conclusions of law. The Arbitrator shall set a
briefing schedule under which the party with the burden of proof files first,
the opposing party files next, and the burden of proof party may file a reply.
 
The Arbitration decision shall be binding on the Company and the Associate, and
it may be enforced by a court of competent jurisdiction, subject to available
legal grounds for vacating an arbitration award. However, any party also may:
(1) within 30 days after the decision file a reconsideration motion or other
motion with the Arbitrator or Arbitrators; or (2) within 60 days after the
decision or 30 days after a decision on a reconsideration motion or other
post-decision motion, serve written notice of an Arbitration Appeal. If a party
serves notice of an Arbitration Appeal, the selection of an Arbitrator or
Arbitrators to decide the appeal shall be under the procedure of this
Arbitration Policy. In an Arbitration Appeal, the Arbitrator or Arbitrators
shall apply the standard of review that a court of appeals would apply to the
decision of a trial judge sitting without a jury. The Arbitrator or Arbitrators
in an Arbitration Appeal shall issue a written decision after considering
written briefs and oral argument. If three Arbitrators are selected for an
Arbitration Appeal, two Arbitrators shall have the authority to issue a
decision. The Arbitration Appeal decision shall be subject to review by a court
of competent jurisdiction for error of law or any other available legal grounds
for vacating an arbitration award. If the Arbitration Appeal or court review
results in the direction of a new hearing or other further proceedings, any
party shall have the right to require that a new Arbitrator or Arbitrators be
selected under this Arbitration Policy to handle such new hearing or other
further proceedings.
 
How to Assert a Claim
 
An Associate who wishes to assert a claim must submit a written request for
arbitration by Certified Mail/Return Receipt Requested to the Vice President of
Human Resources, 333 W. 11th Street, Kansas City, Missouri 64105, within 300
days, or within any longer time period established by the applicable statute of
limitations under the law, from the date of the alleged act giving rise to the
claim. The written request should include supporting documentation and a
thorough description of the facts, the nature of the claim, and the damages
and/or other remedies sought. If the Company wishes to assert a claim against an
Associate, it also must submit such a written request for arbitration with
supporting documentation to the Associate by Certified Mail/Return Receipt
requested within 300 days, or within any longer time period established by the
applicable statute of limitations under the law, from the date of the alleged
act giving rise to the claim. The claim is waived if the Associate or the
Company fails to submit a timely and proper written request for arbitration.
After a request for arbitration, the parties shall cooperate on a joint
submission of the claim to AAA, with the Company paying all fees above $125.00
and, if the Associate asserts indigent status, the Company advancing the initial
$125.00 fee on behalf of the Associate. The Associate does not need to pay the
$125.00 fee if only the Company asserts a claim.
 
All claims must be asserted, heard, and resolved on a single Associate basis,
unless otherwise agreed to by all parties. All related claims by a party must be
asserted in the same arbitration or the unasserted claims are waived. The
Company may not assert claims against multiple Associates in the same
arbitration. Claims by multiple Associates may not be joined together in the
same arbitration. An Associate may not assert claims on behalf of
 
B-3
 
 

--------------------------------------------------------------------------------

 

multiple Associates or as a class action or collective action either in court or
under this Arbitration Policy, and an Associate may not have a claim asserted on
his or her behalf by another person as a class representative or otherwise.
However, if a final court decision holds this prohibition on class action,
collective action, and multiple Associate claims is invalid, the Arbitration
Policy is modified as follows for the subsequent resolution of a class or
collective action claim or a multiple Associate claim. If any Associate wishes
to attempt to assert such a claim after a final court decision holding the
prohibition invalid, the claim must first be filed in a court of competent
jurisdiction. Under all applicable laws, rules, and procedures, the court shall
determine the question of whether the claim should be certified to proceed as a
class or collective action or otherwise proceed on behalf of multiple
Associates. After a final judicial decision on certification or on multiple
Associate status, including all appeals of a trial court ruling, the court then
shall refer the claim to arbitration under this policy for a decision on the
merits of the claim.
 
Coverage of Arbitration Policy
 
This Arbitration Policy covers all legal claims arising out of or relating to
employment, application for employment, or termination of employment, except for
claims specifically excluded under the terms of the policy. The claims covered
by the policy include, but are not limited to, the following types of claims:
wrongful discharge under statutory law or common law; employment discrimination,
retaliation and sexual or other harassment based on federal, state or local
statute, ordinance or governmental regulations; retaliatory discharge or other
unlawful retaliatory action; overtime or other compensation disputes; leave of
absence disputes; tortuous conduct; defamation; violation of public policy;
breach of contract; and other statutory or common law claims. It includes claims
by an Associate against the Company and claims by an Associate against any
fellow employee, supervisor, or manager based on alleged conduct within the
scope of employment by the fellow employee, supervisor, or manager. It also
includes claims based on events that occurred prior to the effective date of
this policy or based on events that occur following the termination of
employment. This Arbitration Policy also applies to any claims by the Company
against an Associate.
 
The only claims excluded from this Arbitration Policy are claims by an Associate
for workers’ compensation benefits, unemployment compensation benefits, Employee
Retirement Income Security Act (ERISA) -related benefits provided under a
Company sponsored benefit plan, or claims filed with the National Labor
Relations Board. Additionally, either the Associate or the Company may file a
court action seeking provisional equitable remedies available under the law,
including but not limited to temporary or preliminary injunctive relief, either
before the commencement of or during the arbitration process, to preserve the
status quo or otherwise prevent damage or loss pending final resolution of the
dispute pursuant to the terms of this Arbitration Policy. Also, this Arbitration
Policy does not prevent or discourage an Associate from filing and pursuing an
administrative proceeding before the Equal Employment Opportunity Commission or
a state or local administrative agency; however, if an Associate chooses to
pursue a legal claim in addition to and/or following completion of such
administrative proceedings, or if there is some other legal proceeding related
to the claim following completion of the administrative proceedings, the claim
then shall be subject to the terms of this Arbitration Policy.
 
B-4
 
 

--------------------------------------------------------------------------------

 

Agreeing to the Arbitration Policy
 
Effective March 12, 2007, the Company and each Associate who continues or starts
employment after March 12, 2007 agree as a term and condition of employment, and
as a binding contract, to resolve employment-related legal claims through this
Arbitration Policy and not through a lawsuit with a judge or jury trial, unless
the Associate timely exercises his or her right to voluntarily opt out of this
Arbitration Policy by sending a letter by Certified Mail/Return Receipt
Requested to the Vice President of Human Resources, DST Systems, Inc., 333 W.
11th Street, Kansas City, Missouri 64105, stating the desire to opt out of the
policy. The letter may simply state the following: “I wish to opt out of the
Company Arbitration Policy.” For any Associate employed as of March 12, 2007,
the opt out letter must be received by the Vice President of Human Resources on
or before April 11, 2007. For any Associate who starts employment after March
12, 2007 or who is on leave of absence on March 12, 2007, the opt out letter
must be received by the Vice President of Human Resources on or before the date
30 days after the Associate’s first day of employment or 30 days after the
Associate’s first day back to work following the leave of absence. There will be
no retaliation against any Associate for opting out of the Policy. Associates
may contact the Director of Employee Relations or the Vice President of Human
Resources at (816) 435-8695 to ask any questions or seek further information
regarding this Arbitration Policy. We also encourage Associates, if they desire,
to secure advice from an attorney regarding the voluntary opt out option and the
Arbitration Policy. Any Associate who does not provide a timely opt out letter
by Certified Mail/Return Receipt Requested by the deadline established under
this policy is automatically covered by this Arbitration Policy and is required
to arbitrate employment-related legal claims under the terms of the Policy.
 
This Arbitration Policy creates a contract that binds the Company and each
Associate to arbitrate employment-related legal claims, unless an Associate
properly and timely opts out of the Policy . The Arbitration Policy does not in
any way modify the employment-at-will status of any.
 
The provisions of this Arbitration Policy are severable. That means that if any
provision is found invalid or unenforceable by a court, it shall not affect the
application and enforcement of the rest of this Arbitration Policy. Also,
whenever possible and consistent with the objective of this Arbitration Policy
to arbitrate all covered claims, any otherwise invalid term should be reformed
and enforced by a court.
 

 
B-5